Citation Nr: 1814568	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-15 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder with major depressive disorder and panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Winston-Salem, North Carolina.

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was denied an increase in disability rating in the February 2013 rating decision.  The Veteran appealed and the RO issued a Statement of the Case (SOC) in February 2014.  Subsequently, the Veteran underwent a VA posttraumatic stress disorder (PTSD) examination in June 2015.  However, the RO did not issue a Supplemental Statement of the Case (SSOC) as required by 38 C.F.R. § 19.37 (2017).  The Veteran's representative brought this issue to VA's attention in a June 2015 letter.

Therefore, because new and relevant evidence was associated with the claim file after the issuance of the SOC, but prior to the transfer of the appeal to the Board, the Board must remand this matter to the AOJ for adjudication. See 38 C.F.R. § 19.37 (2017).

Additionally, during his June 2017 hearing, the Veteran testified that he was not able to explain each symptom to the June 2015 examiner.  When the evidence of record "does not adequately reveal the current state of the claimant's disability . . . , the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App 498, 505-506 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In light of the time that has passed since his last VA examination, and the Veteran's testimony, the Board finds an additional examination is required to assess the current state of the Veteran's PTSD with depressive disorder and panic disorder disability.


Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records of evaluation and/or treatment since August 2016.

2.  Schedule the Veteran for a VA PTSD and mental disorder examination with an appropriate medical professional.

Accordingly, the examiner is asked to review all relevant records and conduct a clinical interview and evaluation.  Based on this review, interview and evaluation, the examiner is asked to provide an assessment of the current nature of the Veteran's PTSD, depressive disorder and panic disorder disability.

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the disability.  For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

3.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




